DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 depends on claim 32, which recites oligonucleotides comprising SEQID NO: 36. Claim 33 adds a new limitation of nucleotide substitutions in SEQ ID NO: 36, therefore expanding the scope of claim 32. Therefore claim 33 does not further limit claim 32. Claim 34 is rejected based on its dependency on claim 33.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-20, 22, 24, 25 and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jackson et al (WO 2005/018534, March 2005).
Jackson et al disclose an oligonucleotide of SEQ ID NO: 264 (see Table II on page 91), which is 19 nucleotides long and 100% complementary to nucleotides 434-452 of instant SEQ ID NO: 14:
SEQ ID NO: 14         434 TTTGACGGCTCCTCTACTG 452
                          |||||||||||||||||||
SEQ ID NO: 274         19 AAACTGCCGAGGAGATGAC 1

Further Jackson et al disclose that the oligonucleotide of the invention can comprise phosphorothioate bonds (see lines 8-9 on page 61) and 2’-O-methyl substitutions (see lines 23-24 on page 47). Jackson et al teach that the oligonucleotides can be used for disease treatment (see Abstract, lines 21-30 on page 50), therefore they can be included in pharmaceutical compositions.
The oligonucleotide disclosed by Jackson et al satisfies structural requirements of claims 17-20, 22, 24, 25 and 30, therefore functional outcome of upregulating PTEN expression is expected to happen in the absence of evidence to the contrary.

17, 21, 23 and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mounts (US 2007/0009899, January 2007, of record).
Mounts discloses an oligonucleotide of SEQ ID NO: 28687 (see paragraph [0130], sequence listing), 25 nucleotides long and 100% complementary to instant SEQ ID NO: 14, nucleotides 344-368:
SEQ ID NO: 14           344 CAGAGTCAGTGGTGTCAGAATATCT 368
                            |||||||||||||||||||||||||
SEQ ID NO: 28687         25 GTCTCAGTCACCACAGTCTTATAGA 1

Further Mounts discloses that oligonucleotides of the invention can be modified as peptide nucleic acid, PNA (see paragraph [0071]) and can be included in pharmaceutical compositions (see paragraph [0114]).
The oligonucleotide disclosed by Jackson et al satisfies structural requirements of claims 17, 21, 23 and 30, therefore functional outcome of upregulating PTEN expression is expected to happen in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 29, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Concerning Mounts reference Applicant argues that the oligonucleotide cited is from a dog and the reference does not disclose targeting PTEN antisense sequence. In response the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635